DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the guide rail" and “the panel portion” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the plurality of panel portions or the pair of guide rails they are referring to.
Claim 5 recites the limitation "the roof rail" and “the guide rail” in lines 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the pair of roof rail or the pair of guide rails they are referring to.
Claim 7 recites the limitation "the resin" in lines 2.  It is unclear if this is referring to the soft resin in claim 1 or the panel portion resin in claim 6.
Claims 2-4, 6, and 8-9 are rejected due to their dependency on the rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachiko (JP H0650065).
Regarding claim 1, Sachiko discloses a vehicle opening-closing structure (Fig. 1) comprising: 
a pair of guide rails (4 in Fig. 1) disposed to extend on both sides of an opening provided in a vehicle (Fig. 1, left and right side); and 
an opening-closing member (1 in Fig. 1) that is slidably guided (Fig. 1, as indicated by the arrow) by the pair of guide rails and opens and closes the opening, 
wherein the opening-closing member has a plurality of panel portions (10 in Fig. 1) arranged along an extending direction of the guide rail, and a soft portion (20 in Fig. 1-3 and abstract, elastically deformable) integrally provided with the panel portion to be disposed between the panel portion (one of the plurality of panels) and the panel portion (another panel from the plurality of panels), and 
wherein the soft portion is formed of a soft resin (paragraph 0019, synthetic resin material) softer (Fig. 2, the panel portion does not bend while the soft portion 20 is bent) than a material that forms the panel portion.
Regarding claim 2, Sachiko discloses the vehicle opening-closing structure according to claim 1, wherein the soft portion is formed in any one of a concave shape, a convex shape, and an uneven shape (uneven as shown in Fig. 2-3) with respect to the panel portion.
Regarding claim 3, Sachiko discloses the vehicle opening-closing structure according to claim 1, wherein a thickness dimension of the soft portion is smaller than a thickness dimension of the panel portion (Fig. 3, thickness of 20 is smaller than panel body 10).
Regarding claim 4, Sachiko discloses the vehicle opening-closing structure according to claim 1, wherein the opening is provided at a rear portion (Fig. 1) of the vehicle, and wherein the pair of guide rails extend along an up-down direction (Fig. 1) of the vehicle on both sides of the opening in a vehicle width direction.
Regarding claim 5, Sachiko discloses the vehicle opening-closing structure according to claim 4, wherein a pair of roof rails are provided on both sides of a roof (5 in Fig. 1) of the vehicle in the vehicle width direction, wherein the pair of guide rails further extend on both sides of the roof in the vehicle width direction, and wherein the roof rail forms a part of the guide rail (Fig. 1, rail 5 extends down and form with rail 4).
Regarding claim 6, Sachiko discloses the vehicle opening-closing structure according to claim 1, wherein a material that forms the panel portion is a resin (paragraph 0018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sachiko in view of Rhoads et al. (US 5050663), hereinafter Rhoads.
Regarding claim 7, Sachiko discloses the vehicle opening-closing structure according to claim 6, but fails to disclose the resin is a transparent resin.
However, Rhoads teaches a transparent resin (Rhoads, Col. 3 lines 45-47).
Rhoads is considered to be analogous art because it is in the same field of vehicle opening-closing structure as Sachiko. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle opening-closing structure as taught by Sachiko to incorporate the teachings of Rhoads and use transparent resin. Doing so allows observation of the interior cargo space without the need to open the sliding structure.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sachiko as applied to claim 1 above, and further in view of Facchinello (US 10414257).
Regarding claim 8, Sachiko discloses the vehicle opening-closing structure according to claim 1.
Regarding claim 9, Sachiko discloses part of the vehicle opening-closing structure according to claim 8.
Sachiko fails to disclose the panel portion and the soft portion are integrally molded as recited in claim 8 and the panel portion and the soft portion are molded by two-color molding as recited in claim 9.
However, Facchinello teaches panel portion (Facchinello, 28 and 30 in Fig. 2) and soft portion (Facchinello, 32 in Col. 7 lines 17-23) integrally molded by two-color molding (Facchinello, Col. 7 lines 36-40).
The known technique of two-color molding would have predictably resulted in manufacturing of the panel portions and soft portions. Therefore, it would have been obvious and within the skill of the ordinary artisan to use two-color molding method in order to the manufacturing of the panel portions and soft portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle opening-closing structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612